Name: Commission Regulation (EC) No 493/96 of 20 March 1996 amending Regulation (EC) No 109/94 concerning the fishing vessel register of the Community
 Type: Regulation
 Subject Matter: information technology and data processing;  economic analysis;  fisheries
 Date Published: nan

 No L 72/ 12 EN Official Journal of the European Communities 21 . 3 . 96 COMMISSION REGULATION (EC) No 493/96 of 20 March 1996 amending Regulation (EC) No 109/94 concerning the fishing vessel register of the Community (EC) No 109/94 whose provisions will be regarded for that purpose as a reference; Whereas it is also necessary to ensure that the reporting procedures are updated and simplified and that the quality and usefulness of the information communicated is improved; Whereas, therefore , Regulation (EC) No 109/94 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system of fisheries and aquaculture ('), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13 ( 1 ) thereof, Whereas pursuant to Article 19f of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), as last amended by Regulation (EC) No 2870/95 (3), the Commission is to ensure that the Member States responsible for control have available the data concerning the identification of vessels having access to their waters; Whereas the implementation of new arrangements for the management of fishing effort in accordance with Council Regulation (EC) No 685/95 of 27 March 1995 on the management of the fishing effort relating to certain Community fishing areas and resources (4) and Council Regulation (EC) No 2027/95 of 15 June 1995 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources (*) high ­ lights the need to adopt new provisions to ensure that the data relating to lists of named fishing vessels are commu ­ nicated without delay; whereas Commission Regulation (EC) No 109/94 (*  ) provides an appropriate procedural framework for that purpose ; Whereas the procedures for communicating information about the characteristics and identification features of Community fishing vessels to be used in connection with Community legislation under, in particular, Council Regulation (EC) No 3690/93 of 20 December 1993 establishing a Community system laying down rules for the minimum information to be contained in fishing licences Q and Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (8) should be harmonized and rationalized; whereas that can be achieved by Regulation HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 109/94 is amended as follows : 1 . Article 3 is replaced by the following: 'Article 3 Information relating to events required by Annexes I, II, III, IV and V shall be communicated as follows:  until 31 December 1996, before the 15th of each month for events recorded during the previous month, and for the first time before 15 April 1996,  in 1997, the last working day of each week,  from 1 January 1998, by electronic mail at the same time as the event is recorded by the authori ­ ties .' 2. The following Article 3a is inserted: Article 3a Pursuant to Article I9f of Regulation (EEC) No 2847/93 Member States shall transmit to the Commis ­ sion the list of vessels authorized to fish in the fisheries listed in Annex I to Council Regulation (EC) No 685/95 (*) in accordance with the procedures laid down in Annex VII hereto . Amendments to the lists of vessels shall be reported to the Commission in accordance with the same proce ­ dures at the latest four working days before the entry of vessels into the fishing area. The Commission shall acknowledge receipt of amendments to lists by elec ­ tronic mail not later than two days before the entry of vessels into the fishing area. (') OJ No L 389, 31.-12. 1992, p. 1 . 2 OJ No L 261 , 20. 10 . 1993, p. 1 . (3) OJ No L 301 , 14. 12. 1995, p. 1 . (&lt;) OJ No L 71 , 31 . 3 . 1995, p. 5. I5) OJ No L 199, 24. 8 . 1995, p. 1 . (&lt;) OJ No L 19, 22. 1 . 1994, p. 5. P) OJ No L 341 , 31 . 12. 1993, p . 93 . (8) OJ No L 171 , 6. 7. 1994, p. 7. 0 OJ No L 71 , 31 . 3 . 1995, p. 5.' 21 . 3 . 96 EN Official Journal of the European Communities No L 72/13 3 . The introductory words of Article 4 are replaced by the following: 'For each segment or homogenous group of vessels for which the Member States submit to the Commission a programme of fishing effort limitation incorporting regulatory measures pertaining to fishing activity adopted pursuant to Article 1 1 of Regulation (EEC) No 3760/92 the following procedures shall be adopted:' 4 . The following Article 5a is inserted: 'Article 5a Pursuant to Article 19i of Regulation (EEC) No 2847/93, Member States shall transmit to the Commis ­ sion aggregated data on fishing effort in accordance with table C of Annex VI to this Regulation :  before the 15th of each month for the previous month in the case of demersal species, and for the first time before 15 April 1996;  before 15 April 15 July, 15 October and 15 January for the previous quarter in the case of pelagic species .' 5 . The following Article 8a is inserted: 'Article 8a Member States shall have access without delay to data concerning the identification of vessels engaged in fishing activity in the fisheries listed in Annex I to Regulation (EC) No 685/95 under their jurisdiction or sovereignty in accordance with the procedures laid down in Annex VIII hereto .' 6 . Article 9 is replaced by the following: 'Article 9 Member States shall communicate information to the Commission by electronic mail in accordance with the detailed rules and codes set out in Annexes I to VIII. The Commission shall acknowledge receipt of messages as soon as they have been validated in the data base . However, by way of exception, for a period not extending beyond 31 December 1997, Member States shall be authorized to communicate such information by other computerized means.' 7 . The following Article 9a is inserted: 'Article 9a The data communicated pursuant to this Regulation, and in particular those relating to the characteristics and identification features of a fishing vessel , shall be regarded as reference data for all uses in connection with Community legislation . The link between such uses and the database on the Community register of fishing vessels shall be the internal number referred to in Annex I. Any registration of new data or correction of erroneous data concerning the characteristics and/or identifica ­ tion features of a vessel must be in accordance with the procedures laid down in this Regulation .' 8 . Annexes I to VI are replaced by the Annex hereto . Article 2 This Regualtion shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1996. For the Commission Emma BONINO Member of the Commission No L 72/ 14 rEN~1 Official Journal of the European Communities 21 . 3 . 96 ANNEX ANNEX I DEFINITION OF THE DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying the type of declaration (see Table 1 ) Internal number (') 12 Left Member State (Alpha-3 ISO code) followed by unique identification (1-9 characters) Country of registration 3  Member State (Alpha-3 ISO code) where vessel is registered for fishing (Regu ­ lation (EEC) No 3760/92), always the declaring country Flag 3  Member State (Alpha-3 ISO code) whose flag the vessel is flying (Regulation (EEC) No 3760/92) Registration number 14 Left Name of vessel 40 Left Port of registration 5 Left Coded using national code system (2) International radio call sign 7 Left i. e. the IRCS External marking 14 Left In accordance with Regulation (EEC) No 1381 /87 Type of fishing gear 1 3 Left Gear used, FAO international code system (see Table 2) Type of fishing gear 2 3 Left ' Any second gear used, FAO international code system (see Table 2) Type of fishing gear 3 3 Left Any third gear used, FAO international code system (see Table 2) Length overall 5 Right In centimetres, as defined in Regulation (EEC) No 2930/86 Length between perpendiculars 5 Right In centimetres, as defined in Regulation (EEC) No 2930/86 Tonnage 2930/86 7 Right To hundredths of a tonne, as defined in Regulation (EEC) No 2930/86 (3) Tonnage Oslo Convention 7 Right To hundredths of a tonne Tonnage, other standard 7 Right To hundredths of a tonne, standard to be indicated by the Member State Main, engine power 7 Right To hundredths of a kW  as defined in Regulation (EEC) No 2930/86 Auxiliary engine power 7 Right To hundredths of a kW  all installed power not included under 'Main engine power' Hull material 1  Material used for the hull (see Table 3) Date of entry into service (*) 8  Date (YYYYMMDD) determining the age of the vessel, as defined in Regula ­ tion (EEC) No 2930/86 Year of construction f5) 4  Determines by default the age of the vessel; the value 1850 signifies 1850 or earlier Category of programme 3 Left Segment of the fleet as defined in MGP-III decisions, see Table 5 21 . 3 . 96 EN Official Journal of the European Communities No L 72/15 Name of the zone Width Alignment Definition and remarks Importing/exporting country 3  Alpha-3 ISO code of importing or exporting country Date of event 8  Date (YYYYMMDD) when the event occured (4) Assisted withdrawl scheme 1  See Table 4 (') Member States should give a unique identification number to each fishing vessel registered on the Member State s census date, and to vessels registered for the first time in the Member State after that date. This number may not subsequently be changed, even for vessels exported to another Member State, nor given to another vessel even where the first one to be given the number is scrapped or withdrawn from fishing. (2) Any changes to the national code system will require the approval of the Commission. (3) As last amended by Council Regulation (EC) No 3259/94 of 22 December 1994, Commission Decision 95/84/EC of 20 March 1995. (*) In the case of a census, this should be the date of the census in the Member State making the declaration; in the case of new construction, the date of entry into service; where a correction or deletion of a declaration is involved, it should be the date of the event corrected or deleted. (*) The date of entry into service or failing that the last day of the year of construction will be used to determine the age of the vessel . No L 72/16 fENl Official Journal of the European Communities 21 . 3 . 96 Table 1  Codes for updating indicator Census XXX Entry into fishing (new construction) CST Entry of fishing (change of activity) CHA Modification of a vessel MOD Entry into fishing by importation IMP Withdrawal from fishing by exportation EXP Withdrawal from fishing by cessation of fishing activity in Member State RET Withdrawal from fishing by destruction DES Correction of previously declared event COR Deletion of previously declared event DEL Table 2  Codes for type of fishing gear Towed gear Bottom otter trawls OTB Beam trawls TBB Bottom pair trawls PTB Danish seines (anchor) SDN Scottish seines (fly-dragging) SSC Beach seines SB Dredges DRB Bottom trawls for crustaceans CTB Mid-water otter trawls OTM Mid-water pair trawls PTM Other towed gear OTG Static and other gear Purse seines / PS Gillnets (set) GNS Gillnets (drift) GND Trammel nets GTR Longlines (set) LLS Longlines (drifting) LLD Pots FPO Towed lines LH Live-bait gear BTF Other static and other gears OFG All vessels that have been declared as using static gears and towed gears are consi ­ dered as polyvalent vessels . Table 3  Codes for hull material Wood 1 Metal 2 Fibreglass/plastic 3 Other 4 Table 4  Codes for type of withdrawal Publicly assisted Not publicly assisted, not related to construction Not publicly assisted, related to construction 1 2 3 21 . 3 . 96 EN Official Journal of the European Communities No L 72/17 Table 5  Codes of the MGP III programme categories (') Country Zone Type of fishing ("segment") ICES area Code BEL Coastal and Community waters Netters and beam trawlers III a, IV, VII , VII a, VII b E 10 BEL Community/third country/international waters Bottom trawlers IV, V, VI, VII G 14 DNK Coastal/Community/international waters Vessels under 5 grt  B 08 DNK Coastal/Community/international waters Pelagic fishing  B 09 DNK Coastal/Community/international waters Greenland trawlers Greenland B 10 DNK Coastal/Community/international waters Trawlers and Danish seiners ICES and Agreements with Norway, Sweden B 12 DNK Coastal/Community/international waters Netters etc. ICES and Agreements with Norway, Sweden B 13 DNK Coastal/Community/international waters Seiners ICES and Agreements with Norway, Sweden B 17 DEU Coastal waters Mussel fishery C 10 DEU Coastal waters Beam trawlers (crustaceans)  C 11 DEU Coastal waters Beam trawlers (flatfish)  C 12 DEU Coastal waters Netters  C 19 DEU Community/third country/international waters Beam trawlers (flatfish)  G 13 DEU Community/third country/international waters Bottom trawlers (cutters)  G 17 DEU Community/third country/international waters Pelagic trawlers  G 19 DEU Community/third country/international waters Pelagic cutter trawlers EC and third countries G 20 DEU Community/third country/international waters Longlining cutters  G 21 DEU Community/third country/international waters Large freezer trawlers EC and NAFO and third coun ­ tries G 22 GRC Coastal waters and Mediterranean open sea Coastal waters and Mediterranean open sea Bottom trawlers  E 14 GRC Fixed gear and seiners and sponge fishery  E 20 GRC Third country/international waters Trawlers (oceanic)  G 18 ESP Coastal/Community/Mediterranean waters Trawlers and mulitpurpose vessels and dredgers (except Article 158) VIII c, IX a, Med D 10 ESP Coastal/Community/Mediterranean waters Pelagic seiners and netters etc. and Canaries (and Article 160) VIII c, IX a, Med D 11 ESP Third country/international waters Trawlers and multipurpose vessels  G 12 ESP Third country/international waters Pelagic seiners and netters etc.  G 26 ESP Third country/international waters Tuna vessels  G 28 No L 72/ 18 EN Official Journal of the European Communities 21 . 3 . 96 Countr r Zone Type of fishing ("segment") ICES area Code FRA Coastal/Community/third country waters Multipurpose vessels , passive gear and pelagic and rod-and-lign  A 10 FRA Coastal/Community/third country waters Multipurpose trawlers  All FRA Coastal/Community/third country waters Multipurpose vessels, non-trawlers and dredgers  A 12 FRA Tropical tuna freezer fleet Seiners  H 10 FRA Overseas departments Overseas departments  110 FRA Overseas departments Tuna vessels  111 FRA Mediterranean Multipurpose trawlers  M 11 FRA Mediterranean Multipurpose vessels , non-tawlers except pelagic M 13 IRL Coastal waters Shellfish fishery C 24 IRL Coastal and Community waters Beam trawlers VI, VII Ell IRL Coastal and Community waters Pelagic trawlers VI, VII E 15 IRL Coastal and Community waters Multipurpose vessels VI, VII E 19 ITA Coastal waters Pelagic pair trawlers C 13 ITA Coastal waters Bottom and midwater trawlers  C 14 ITA Coastal waters Manual dredgers  C 15 ITA Coastal waters Suction dredgers  C 16 ITA Coastal waters Netters  C 18 ITA Coastal waters Longliners and liners  C 20 ITA Coastal waters Multipurpose trawlers  C 21 ITA Coastal waters Multipurpose vessels , non-trawlers  C 22 ITA Coastal waters Seiners  C 23 ITA Third county/international waters Bottom trawlers  G 15 ITA Third country/international waters Multipurpose vessels , non-trawlers  G 29 ITA Mediterranean Bottom trawlers  M 10 ITA Mediterranean Multipurpose vessels , non-trawlers  M 12 NLD Coastal waters Non trawlers C 17 NLD Community waters Beam trawlers (crustaceans and molluscs)  E 12 NLD Community waters Pelagic trawlers  E 16 NLD Community waters Beam cutter trawlers (except crustaceans and molluscs) E 17 PRT Coastal and Community waters Trawlers (mainland) B 1 1 PRT Coastal and Community waters Multipurpose vessels (Azores)  B 14 PRT Coastal and Community waters Multipurpose vessels , non-trawlers (mainland)  B 15 PRT Coastal and Community waters Multipurpose vessels , non-trawlers (Madeira)  B 16 21 . 3 . 96 EN Official Journal of the European Communities No L 72/19 Countr Zone Type of fishing ("segment") ICES area Code PRT Coastal and Community waters Seiners (Madeira)  B 18 PRT Coastal and Community waters Sardine seiners (mainland)  B 19 PRT Third country/international waters Multipurpose vessels (Azores)  G23 PRT Third country/international waters Multipurpose vessels and tuna vessels (Madeira)  G 25 PRT Third country/international waters Multipurpose and trawlers and tuna seiners (mainland) G 27 FIN Coastal/Community/third country waters Trawlers (Baltic herring) (mainland)  F 21 FIN Coastal/Community/third country waters Netters and longliners (salmon) (main ­ land)  F 22 FIN Coastal/Community/third country waters Other vessels (mainland)  F 23 FIN Gulf of Finland Specialized vessels (salmon) (mainland)  F 24 FIN Coastal/Community/third country waters Trawlers (Baltic herring) (Aaland islands)  F 25 FIN Coastal/Community/third country waters Netters and longliners (salmon) (Aaland islands)  F 26 FIN Coastal/Community/third country waters Other vessels (Aaland islands) F 27 SWE Coastal/Community/third country waters Trawlers (crustaceans)  F 28 SWE Coastal/Community/third country waters Pelagic trawlers and seiners &gt; 30 m  F 29 SWE Coastal/Community/third country waters Multipurpose vessels  F 30 SWE Coastal/Community/third country waters Netters and Baltic longliners (cod and salmon)  F 31 SWE Coastal/Community/third country waters Other vessels F 32 GBR Coastal/Community/third country/ international waters Beam trawlers  F 10 GBR Coastal/Community/third country/ international waters Bottom trawlers and seiners  F 11 GBR Coastal/Community/third country/ international waters Pelagic trawlers  F 12 GBR Coastal/Community/third country/ international waters Fixed gear for crustaceans and molluscs  F 13 GBR Coastal/Community/third country/ international waters Mobile gear for crustaceans and molluscs  F 14 GBR Coastal/Community/third country/ international waters Netters and liners and other demersal  F 15 No L 72/20 EN Official Journal of the European Communities 21 . 3 . 96 Country Zone Type of fishing ("segment") ICES area Code GBR Coastal/Community/third country/ international waters Nephrops vessels  F 16 GBR Coastal/Community/third country/ international waters Distant-water vessels II, XIV F 17 GBR Coastal/Community/third country/ international waters Other &gt; 10 m  F 18 GBR Coastal/Community/third country/ international waters Multipurpose vessels , non-trawlers &lt; 10 m F 19 (') Codes may be altered by Commission decision under the procedure set out in Article 18 of Regulation (EEC) No 3760/92. 21 . 3 . 96 EN Official Journal of the European Communities No L 72/21 ANNEX II DATA TO BE COMMUNICATED ACCORDING TO DECLARATION TYPE Deletion of an event (DEL) Correction of an event (COR) Destruction of a fishing vessel (DES) Retirement of a vessel from fishing (RET) Export of a fishing vessel (EXP) Modification of a fishing vessel (MOD) Import of a fishing vessel (IMP) Change of activity to fishing (CHA) New construction of a fishing vessel (CST) Census of a fishing vessel (XXX) x x X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X Updating indicator Internal number Date of event Category of programme Country of registration Flag Registration number Name of vessel Port of registration International radio call sign External marking Type of fishing gear 1 Type of fishing gear 2 Type of fishing gear 3 Length overall Length between perpendiculars Tonnage 2930/86 Tonnage Oslo Convention Tonnage, other standard Main engine power Auxiliary engine power Hull material Date of entry into service Year of construction Importing/exporting country Assisted withdrawal scheme 1 1 1 1 1 1 I 1 I 1 1 I 1 I 1 1 I I 1 I 1 1 1 x x X X x to be communicated  leave blank (') Communication of the same data as originally given for the event being corrected. No L 72/22 EN Official Journal of the European Communities 21 . 3 . 96 ANNEX III SPECIAL VALUES ACCORDING TO DECLARATION TYPE Deletion of an event (DEL) Correction of an event (COR) Destruction of a fishing vessel (DES) Retirement of a vessel from fishing (RET) Export of a fishing vessel (EXP) Modification of a fishing vessel (MOD) Import of a fishing vessel (IMP) Change of activity to fishing (CHA) New construction of a fishing vessel (CST) Census of a fishing vessel (XXX) vu vu vu vu vu vu vu vu vu vu vu vu vu vu vu VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU VU Updating indicator Internal number Date of event Category of programme Country of registration Flag Registration number Name of vessel Port of registration International radio call sign External marking Type of fishing gear 1 Type of fishing gear 2 Type of fishing gear 3 Length overall Length between perpendiculars Tonnage 2930/86 Tonnage Oslo Convention Tonnage, other standard Main engine power Auxiliary engine power Hull material Date of entry into service Year of construction Importing/exporting country Assisted withdrawal scheme so so so so so so so so so so so so so so so so so so so so so vu vu vu npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (l npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' npc (' so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so so ? 0 ? 0 ? (4) ? (&lt;) ? (3) ? 0 ? n ? 0 ? (3) ? (4) ? C) ? 0 ? 0 ? 0 ? 0 ? 0 ? 0 ? (3),= ? (3),= ? (4).= ? (4)&gt;= ? (4).= ? n ? (&lt;)? 0 vu vu ?_ vu p . vu p . ?,-&gt; = so so so so so vu vu (2) vu so so vu vu (2) vu so so vu vu (2) vu so so vu vu (2) vu vu so vu vu vu vu ?: (') Include all particular values entered for the event being corrected. (2) The month or the month and the day may be unknown. (3) At least one of the two lenghts must be communicated. (4) At least one of the three tonnage measurements must be communicated . unknown does not exist unchanged not to be corrected not applicable (leave blank) customary values only npc : so: VU 21 . 3 . 96 EN Official Journal of the European Communities No L 72/23 ANNEX IV REPRESENTATION OF THE SPECIAL VALUES Unknown Does not exist Unchanged Do not correct Updating indicator  Internal number     Date of event     Category of programme   997 990 Country of registration   997 990 Flag   997 990 Registration number   9 . . . 97 9 . . . 90 Name of vessel   9 . . . 97 9 . . . 90 Port of registration   99997 99990 International radio call sign  9 . . . 95 9 . . . 97 9 . . . 90 External marking   9 . . . 97 9 . . . 90 Type of fishing gear 1   997 990 Type of fishing gear 2  995 997 990 Type of fishing gear 3  995 997 990 Length overall 99999  99997 99990 Length between perpendiculars 99999  99997 99990 Tonnage 2930/86 9 . . . 99  9 . . . 97 9 . . . 90 Tonnage Oslo Convention 9 . . . 99  9 . . . 97 9 . . . 90 Tonnage, other standard 9 . . . 99  9 . . . 97 9 . . . 90 Main engine power   9 . . . 97 9 . . . 90 Auxiliary engine power 9 . . . 99 9 . . . 95 9 . . . 97 9 . . . 90 Hull material    0 Date of entry into service -C)   9 . . . 90 Year of construction    9990 Importing/exporting country    990 Assisted withdrawal scheme    0 (') Use YYYYMM99 for dates where the day of the month is not known and YYYY9999 for dates where the month and day are unknown. No L 72/24 I EN Official Journal of the European Communities 21 . 3 . 96 ANNEX V DEFAULT VALUES ACCORDING TO DECLARATION TYPE Deletion of an event (DEL) Correction of an event (COR) Destruction of a fishing vessel (DES) \ Retirement of a vessel from fishing (RET) Export of a fishing vessel (EXP) Modification of a fishing vessel (MOD) Import of a fishing vessel (IMP) , Change of activity to fishing (CHA) New construction of a fishing vessel (CST) Census of a fishing vessel (XXX) Updating indicator None None None None None None None None None None Internal number None None None None None None None None None None Date of event C) None None None None None None None None None Category of programme None None None None = so so so npc so Country of registration 0 0 e) 0 = so so so 0 so Flag (2) (2) e) 0 = so so so npc so Registration number None None None None = so so so npc so Name of vessel None None None None = so so so npc so Port of registration None None None None = so so so npc so International radio call sign None None None None = so so so npc so External marking None None None None = so so so npc so Type of fishing gear 1 None None None None = so so so npc so Type of fishing gear 2 \ - - - = so so so npc so Type of fishing gear 3 \ - - - = so so so npc so Length overall ? ? ? ? = so so so npc so Length between perpendiculars ? ? ? = so so so npc so Tonnage 2930/86 ? ? \ ? = so so so npc so Tonnage Oslo Convention p ? \ ? = so so so npc so Tonnage, other standard ? ? l ? = so so so npc so Main engine power None None None None = so so so npc so Auxiliary engine power ? ? ? ? = so so so npc so Hull material None None None None so so so so npc so Date of entry into service None None None None so so so so npc so Year of construction None None None None so so so so npc so Import/exporting country so so so None so None so so npc so Assisted withdrawal scheme \ so so so so so None None None npc so ? ? ? ? ?; npc: so: None : Unknown. (') Date of the census in the declaring country. does not exist. (2) Code of the declaring country. unchanged do not correct not applicable (leave blank) no default value 21 . 3 . 96 I EN Official Journal of the European Communities No L 72/25 ANNEX VI FISHING EFFORT DEFINITION OF DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD A. Individual declarations by category of programme Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1 ) Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration Category of programme 5 Left Code of segment (see Table 5 Annex I) in which activity has taken place Year of observation 4  Year or part of year (YYYY) during which the vessel is observed First month 2  First month (MM) of observation period Last month 2  Last month (MM) of observation period Activity 3 Right Number of days at sea (as a whole number) spent by vessel in the segment during the period of oberservation . Vessel observed 12 Left Internal number (see Annex I) of vessel whose activity is being declared Name of vessel 40 Left Vessel whose activity is being declared B. Aggregated declarations by category of programme Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1 ) Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration Category of programme 5 Left Code of segment (see Table 5 Annex I) in which activity has taken place Year of observation 4  Year or part of year (YYYY) during which the vessel is observed First month 2  First month (MM) of observation period Last month 2  Last month (MM) of observation period Effort/power 14 Right Number of kW (as a whole number) multiplied by the number of days at sea (as a whole number) to express fishing effort in the segment during the period of observation (') Effort/tonnage 14 Right Number of tonnes (as a whole number) multiplied by the number of days at sea (as a whole number) to express fishing effort in the segment during the period of observation (2) (') Calculated as Ef ­ a , Pi where n is the number of vessels in the segment, a; the number of days spent at sea by the vessel in the segment during the period of observation and P, is the average power of the vessel in the segment during the period of observation . 2) Calculated as a ­ I a; Ji where n is the number of vessels in the segment, a; the number of days spent at sea by the vessel in the segment during the observation period and Ji is the average tonnage or the vessel in the segment during the period of observation . No L 72/26 ( ENl Official Journal of the European Communities 21 . 3 . 96 C. Aggregated declarations by fishery Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1 ) Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration Fishery 5 Left Code of fishery (see Table 2) in which activity has taken place Year of observation 4  Year (YYYY) during which the vessel is observed First month 2  First month (MM) of observation period Last month 2  Last month (MM) of observation period Effort/power 14 Right Number of kW (as a whole number) multiplied by the number of days at sea (as a whole number) to express fishing effort in the segment during the observation period (') Filler 14  ') Calculated as Ef ­ j af Pj where n is the number of vessels in the fishery, a , is the number of days spent at sea by the vessel in the fishery during the observation period and Pi is the average power of the vessel in the fishery during the penod or observation . Table 1  Codes for the updating indicator Declaration by segment SEG Declaration by fishery FIS Deletion of declaration by segment DSG Deletion of declaration by fishery DFI 21 . 3 . 96 EN Official Journal of the European Communities No L 72/27 Table 2  Codes for fisheries Gear Target species Effort areas Code Towed gear Demersal species V b C ), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGD0 0 of which V b ('), VI TGD1 of which Irish Box 0 TGD19 VII TGD2 of which Vila TGD21 VII f (2) TGD22 I Irish Box 0 TGD29 Vili a, VIII b, VIII d TGD3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGD4 0 of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGD40 except VIII c, VIII e, IX 0 TGD41 IX (4) TGD42 x 0 TGD43 l CECAF 34.1.1 (3) TGD44 CECAF 34.1.2 0 TGD45 \ CECAF 34.2.0 (3) TGD46 l CECAF 34.1.1 (4) TGD47 I l CECAF 34.1 .2 (4) TGD48 CECAF 34.2.0 0 TGD49 Static gears Demersal species Vb (&gt;), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 SGD0 0 of which V b ('), VI SGD1 of which Irish Box i5) SGD19 VII SGD2 of which Vila SGD21 l VII f o SGD22 Irish Box (5) SGD29 Vili a, VIII b, VIII d SGD3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 SGD4 0 of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 SGD40 except VIII c, VIII e, IX 0 SGD41 IX (4) SGD42 x o SGD43 CECAF 34.1.1 (3) SGD44 CECAF 34.1.2 0 SGD45 L CECAF 34.2.0 0 SGD46 L CECAF 34.1.1 0 SGD47 L CECAF 34.1.2 0 SGD48 CECAF 34.2.0 0 SGD49 No L 72/28 EN Official Journal of the European Communities 21 . 3 . 96 Gear Target species Effort areas Code Towed and static gears Benthic species V b ('), VI, VII, VIII , IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TSB0 ( «) of which V b ('), VI TSB1 of which Irish Box Is) TSB19 VII TSB2 of which Vila TSB21 VII f (2) TSB22 \ Irish Box (*) TSB29 Vili a, VIII b, VIII d TSB3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TSB4 (6) of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TSB40 except VIII c, Vili e, IX (3) TSB41 IX 0 TSB42 x 0 TSB43 CECAF 34.1.1 (3) TSB44 \ CECAF 34.1.2 0 TSB45 \ CECAF 34.2.0 (3) TSB46 \ CECAF 34.1.1 (4) TSB47 I CECAF 34.1 .2 (4) TSB48 CECAF 34.2.0 (4) TSB49 Towed gears Scallops V b ('), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGJ0 (6) of which V b ('), VI TGJ1 of which Irish Box (*) TGJ19 VII TGJ2 of which Vila TGJ21 VII f (2) TGJ22 Irish Box (s) TGJ29 Vili a, VIII b, VIII d TGJ3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGJ4C) of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 TGJ40 except VIII c, Vili e, IX (3) TGJ41 I l IX o TGJ42 x C) TGJ43 I CECAF 34.1.1 (3) TGJ44 CECAF 34.1.2 (3) TGJ45 CECAF 34.2.0 (3) TGJ46 CECAF 34.1.1 (4) TGJ47 CECAF 34.1.2 Ã TGJ48 I CECAF 34.2.0 (4) TGJ49 21 . 3 . 96 EN Official Journal of the European Communities No L 72/29 Gear Static gears Target species Edible crabs and spider crabs Effort areas V b ('), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 of which I V b H. VI Code SGCO 0 SGCl :&gt;f which Irish Box 0 SGC19 SGC2VII of which Vila SGC21 vii f o SGC22 Irish Box 0 SGC29 VIII a, VIII b, VIII d SGC3 SGC4 0VIII c, VIII e, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 of which I IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 SGC40 except VIII c, VIII e, IX (3) SGC41 IX 4 SGC42 X 4 SGC43 CECAF 34.1.1 0 SGC44 CECAF 34.1.2 0 SGC45 SGC46CECAF 34.2.0 (3) SGC47CECAF 34.1.1 (4) SGC48CECAF 34.1.2 0 CECAF 34.2.0 (4) SGC49 PSP0 0Purse seines, pelagic trawls and small-mesh gillnets Pelagic species except breams, sharks, tuna and highly migratory species Vb ('), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 of which I V b 0 ). VI PSP1 of which Irish Box 0 PSP19 VII of which PSP2 Vila PSP21 VIIf0 PSP22 Irish Box 0 PSP29 VIII a, VIII b, VIII d PSP3 PSP4 0VIII c, VIII e, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 of which I IX. X and CECAF 34.1.1 . 34.1.2. 34.2.0 PSP40 except VIII c, VIII e, IX 0 PSP41 1X0 PSP42 X0 PSP43 CECAF 34.1.1 0 PSP44 CECAF 34.1.2 0 PSP45 CECAF 34.2.0 0 PSP46 CECAF 34.1.1 0 PSP47 CECAF 34.1.2 0 PSP48 CECAF 34.2.0 0 PSP49 No L 72/30 EN Official Journal of the European Communities 21 . 3 . 96 Gear Target species Effort areas Code Surface longliners Bream, sharks, tuna and highly migratory species V b ('), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 LLM0 0 of which V b (  ), VI LLM1 \ of which Irish Box 0 LLM19 II VII LLM2 of which Vila LLM21 VII £ (2) LLM22 Irish Box 0 LLM29 Vili a, VIII b, VIII d LLM3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 LLM4 0 \ of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 LLM40 except VIII c, VIII e, IX 0 LLM41 IX o LLM42 x n LLM43 I CECAF 34.1.1 (3) LLM44 \ CECAF 34.1.2 0 LLM45 \ CECAF 34.2.0 (3) LLM46 I CECAF 34.1.1 0 LLM47 CECAF 34.1.2 Ã LLM48 .\ CECAF 34.2.0 (4) LLM49 Gear for tuna fishing (Miscellaneous) Tuna V b ('), VI, VII, VIII, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 MITO 0 of which V b ('), VI MITI of which Irish Box (s) MITI 9 VII I MIT2 of which Vila MIT21 VII f (2) MIT22 Irish Box 0 MIT29 VIII a, VIII b, VIII d MIT3 VIII c, Ville, IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 MIT4 0 of which IX, X and CECAF 34.1.1 , 34.1.2, 34.2.0 MIT40 except VIII c, Vili e, IX (3) MIT41 IX (4) MIT42 l X Ã MIT43 I CECAF 34.1.1 (3) MIT44 CECAF 34.1.2 0 MIT45 CECAF 34.2.0 0 MIT46 CECAF 34.1.1 0 MIT47 \ CECAF 34.1.2 0 MIT48 CECAF 34.2.0 0 MIT49 21 . 3 . 96 r EN Official Journal of the European Communities No L 72/31 (') Except in waters under the sovereignty and/or jurisdiction of the Faeroes or Iceland. (2) North of 50 ° 30 ' N. (3) Only in waters under the sovereignty and/or jurisdiction of Spain . (*) Only in waters under the sovereignty and/or jurisdiction of Portugal. (*) Part of the zone included in the zone defined in Article 3 (5) of Regulation (EC) No 685/95. (') These areas are reserved for the compilation of data and may be used for the declarations of fishing effort. No L 72/32 I EN I Official Journal of the European Communities 21 . 3 . 96 ANNEX VII LIST OF VESSELS BY FISHERY DEFINITION OF THE DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1 ) Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration Fishery 5 Left Code of fishery (see Table 2 Annex VI) made up of three components:  type of gear (see Table 2)  two characters  type of target species (see Table 3)  one character  code of effort area (see Table 3 Annex VIII)  two characters Internal number 12 Left Internal number of vessels (see Annex I) Name of vessel 40 Left Date of event 8  Date (YYYYMMDD) when event occurred Table 1  Codes for updating indicator Addition of vessel to list ADD Deletion of vessel from list SUP Cancellation of incorrect declaration CAN Table 2  Codes for groups of fishing gear by fishery Towed gear TG Static gear SG Towed and static gear TS Purse seines, pelagic trawls and small-mesh nets PS Longlines LL Miscellaneous gear MI Table 3  Codes for target species or groups of target species Demersal species D Pelagic species P Benthic species B Breams, sharks , tuna and highly migratory species M Scallops J Edible crabs and spider crabs C Tuna T 21 . 3 . 96 EN Official Journal of the European Communities No L 72/33 ANNEX VIII RULES ON ACCESS TO DATA FOR COASTAL STATES Table 1  Identification features of the vessel observed or the vessels of a given fishery (when querying the register) Identification feature Width Definition and remarks Fishing zone 2 Number or fishing zone (effort area) as given by the last two characters of the code identifying the fishery (see Table 2 Annex VI) in which the vessel observed is located External marking 14 In accordance with Regulation (EEC) No 1381 /87 Name of vessel 40 International radio call sign 7 i.e. the IRCS. Flag 3 Member State (Alpha-3 ISO code) whose flag the vessel is flying (Regulation (EEC) No 3760/92) Table 2  Data accessible to coastal states from the features in Table 1 (reply from the register) Identification feature Width Definition and remarks Fishery 5 Code identifying the fishery (see Table 2 Annex VI) in which the vessel observed is located External marking 14 In accordance with Regulation (EEC) No 1381 /87 Name of vessel 40 International radio call sign 7 i.e. the IRCS Flag 3 Member State (Alpha-3 ISO code) whose flag the vessel is flying (Regulation (EEC) No 3760/92) Internal number 12 Member State (Alpha-3 ISO code) followed by unique identification number (one to nine characters). Registration number 14 Vessel &gt; 15 m bp and &gt; 18 m oa 1 Ã  = yes, 'N' - no Declaring entity 3 Member State (Alpha-3 ISO code) making the declaration on the vessels in the fishery concerned Table 3  Rules for access to data on fisheries of the states responsible for controls (') Effort area Area No (2) Country V b (3), VI 1 IRL GBR Irish box (VI) (4) 19 IRL GBR    VII 2 IRL GBR FRA   Vila 21 IRL GBR     VII f o 22  GBR    Irish box (VI) (4) 29 [ RL GBR    VIII a, VIII b, VIII d 3  GBR FRA   IX, X und CECAF 34.1.1 , 34.1.2, 34.2.0 (excluding other waters) 40    ESP PRT VIII c, VIII e, IX (6) 41    ESP  No L 72/34 I en I Official Journal of the European Communities 21 . 3 . 96 Effort area Area Nop) Country ix n 42    PRT x n 43     PRT CECAF 34.1.1 (6) 44    ESP  CECAF 34.1 .2 (6) 45    ESP  CECAF 34.2.0 (') 46    ESP  CECAF 34.1.1 Q 47     PRT CECAF 34.1.2 0 48     PRT CECAF 34.2.0 f) 49     PRT (') The declaring state has access to data on its own vessels on all fishery lists . (2) Number of fishing zone as given in the fishery code (see Table 2 Annex VI). (') With the exception of waters under the sovereignty and/or jurisdiction of the Faeroes or Iceland. (4) Part of the area included in the area defined in Article 3, paragraph 5 of Regulation (EC) No 685/95. i 5) North of latitude 50 ° 30' North . (6) Only in waters under the sovereignty and/or jurisdiction of Spain. f) Only in waters under the sovereignty and/or jurisdiction of Portugal .